DETAILED ACTION
This Office Action is in response to communications filed 8/17/2020.
Applicant has canceled claims 1-20.
Applicant has added new claims 21-40.
Claims 21-32 and 33-40 are subject to an Election/Restriction requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-32, drawn to a method for loyalty account information with respect to a loyalty computing system, classified in CPC: G06Q30/0226, G06Q30/0229, G06Q30/0238, and USPC: 705/014.270.
II. Claims 33-40, drawn to a method for loyalty account information with respect to a merchant computing system, classified in CPC: G06Q30/0226, G06Q30/0229, G06Q30/0238, and USPC: 705/014.270.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).
In the instance case, Inventions I and II are each subcombinations usable together in an unclaimed single combination. The single overall combination pertains to a particular method for loyalty account information as a whole.  Invention I is a subcombination of this overall combination and relates specifically to the loyalty computing system portion of the method for loyalty account information. Invention II is a subcombination of the overall combination and relates specifically the merchant computing system portion of the method for loyalty account information.  Essentially, subcombination Invention I contains the steps and limitations that are specific to the loyalty computing system, and subcombination Invention II contains the steps and limitations which are specific to the merchant computing system. Therefore, while both subcombinations relate to the overall combination of the method for loyalty account information as a whole, each subcombination pertains specifically to a separate and distinct portion of that combination, each having its own separate utility and being separately usable.
Subcombination Invention I has separate utility such as: associating, by a loyalty computing system comprising one or more computing devices, a list identifier with a loyalty account list maintained at the loyalty computing system, the loyalty account list comprising a plurality of user loyalty account numbers corresponding to a plurality of merchant computing devices; receiving, by the loyalty computing system, a request from a merchant computing device, the request comprising the list identifier and a merchant identity associated with the merchant computing device, the list identifier received by the merchant computing device from a payment instrument on which the list identifier is encoded; identifying, by the loyalty computing system, a user loyalty account number associated with the merchant computing device based at least in part on the list identifier and the merchant identity; and providing, by the loyalty computing system, the user loyalty account number associated with the merchant computing device to the merchant computing device.  Subcombination Invention II has separate utility such as: receiving, by a merchant computing system comprising one or more computing devices, a list identifier from a payment instrument; recognizing, by the merchant computing system, a loyalty computing system comprising a loyalty account list associated with the list identifier, the loyalty account list comprising a plurality of user loyalty account numbers corresponding to a plurality of merchant systems comprising at least the merchant computing system; providing, by the merchant computing system, a request to the loyalty computing system, the request comprising the list identifier and a merchant identity associated with the merchant computing system; receiving, by the merchant computing system, a user loyalty account number from the loyalty computing system, the user loyalty account number associated with a user loyalty account maintained at the merchant computing system, wherein the user loyalty account number is identified by the loyalty computing system based at least in part on the list identifier and the merchant identity; and accessing, by the merchant computing system, the user loyalty account on the merchant computing system based at least in part on the user loyalty account number. 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286. The examiner can normally be reached Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682